Citation Nr: 9923217	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  96-21 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to November 
1970.

This case previously came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Jackson, Mississippi, Department of Veterans (VA), Regional 
Office (RO), which granted the veteran's 'original' claim for 
service connection for PTSD and assigned a 10 percent 
disability rating.  The veteran thereafter testified as to 
this issue at a personal hearing before the Hearing Officer 
(HO) at the local VARO in September 1996.  The HO confirmed 
and continued the denial of the benefit sought in a February 
1997 supplemental statement of the case (SSOC).  
Parenthetically, it is noted that on November 7, 1996, 
various amendments became effective as to sections of the VA 
Schedule for Rating Disabilities pertaining to Mental 
Disorders.  The HO informed the veteran of these new 
regulations in the February 1997 SSOC.

The Board remanded this case to the RO for additional 
evidentiary development in March 1998.  Following attempted 
compliance, the RO confirmed and continued the denial of the 
benefit sought in a February 1999 SSOC.  This case has now 
been returned to the Board for appropriate appellate 
disposition.

It is noted that the appellant appeared at a video conference 
hearing before the undersigned Member of the Board on April 
25, 1999, at which time he testified with respect to the 
claim now at issue before the Board.  A transcript of that 
hearing has been associated with the record on appeal.   


REMAND

The veteran's claim of entitlement to a disability rating in 
excess of 10 percent for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he 
has presented a claim which is plausible.  Generally, a claim 
for an increased evaluation is considered to be well 
grounded.  A claim that a condition has become more severe is 
well grounded where the condition was previously service-
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).

As a preliminary matter, the Board observes that the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has recently held that 
there is a distinction between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court noted that a claim for increased rating is 
a new claim, which is based upon facts different from those 
relied upon in a prior final denial of the veteran's claim.  
Original claims are, as matter of law, those placed into 
appellate status by virtue of a NOD expressing disagreement 
with the initial rating awards and never ultimately resolved 
until the Board decision on appeal.  See Fenderson at 125 
(citations omitted).  At the time of an initial rating, 
"separate ratings can be assigned for separate periods of 
time based on the facts found," a practice known as 
"staged" ratings."  See Fenderson at 126 (citing 38 C.F.R. 
§§ 3.400, 3.500 (1998)).  The issue presently before the 
Board involves an initial rating.  Thus, it will be incumbent 
upon the RO to review the entire evidentiary record, rather 
than the veteran's most recent VA examination, and to re-
adjudicate the veteran's increased rating claim in accordance 
with Fenderson, supra,  prior to any further consideration of 
this issue by the Board.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

However, in view of the factual situation presented, it is 
the Board's opinion that, before the RO undertakes to re-
adjudicate the veteran's claim, additional development of the 
record will be required.  Under 38 U.S.C.A. § 5107(a) (West 
1991) VA has a duty to assist the veteran in the development 
of all facts pertinent to his claim, including obtaining VA 
examinations which are adequate for adjudication, as well as 
the duty to obtain all relevant treatment records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  Examinations must also 
address the rating criteria in relation to the veteran's 
symptoms.  Johnson v. Brown, 9 Vet. App. 7 (1996).  
Consequently, examinations by specialists are recommended in 
those cases which present a complicated disability picture.  
Hyder v. Derwinski, 1 Vet. App. 221 (1991).

As noted above, the Board remanded this case for additional 
evidentiary development in March 1998.  Pursuant thereto, the 
veteran was afforded a VA psychiatric examination in May 
1998.  Although service connection is in effect for PTSD and 
an increased rating had been requested, the VA examiner 
concluded, based on his interview of the veteran and without 
the benefit of the claims folder, that the veteran did not 
appear to satisfy the criteria needed for a diagnosis of 
PTSD; although he did describe some symptoms consistent with 
anxiety.  Having thereafter examined the veteran's claims 
folder, the examiner confirmed and continued his findings in 
a September 1998 addendum.

In late-December 1998, the RO requested that the veteran be 
admitted to the hospital for a period of observation and 
evaluation and have a board of two examiners conduct any and 
all testing, to include psychological testing, in order to 
reach a diagnosis.  Instead, the veteran was apparently 
afforded two separate psychiatric evaluations in January 
1999.  In this regard, it is noted that one examiner felt 
that there is evidence for a diagnosis of mild PTSD.  Yet, 
the other examiner felt that the veteran did not meet the 
full criteria for a diagnosis of PTSD and felt that a 
diagnosis of not otherwise specified anxiety disorder is more 
appropriate.

The Court has also recently held that "a remand [by the Court 
or the Board] confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand orders 
. . . a remand [] imposes upon [VA] a concomitant duty to 
ensure compliance with the terms of the remand [and] [i]t 
matters not that the agencies of original jurisdiction as 
well as those agencies of the VA responsible for evaluations, 
examinations, and medical opinions are not under the Board as 
part of a vertical chain of command which would subject them 
to the direct mandates of the Board."  Stegall v. West, 11 
Vet. App. 268, 271 (1998) (in which a VA examination at which 
the claims file was made available had not been conducted as 
instructed in a Board remand).  In view of the dichotomy of 
opinions as to the veteran's predominant mental disorder, the 
Board concurs with the RO conclusion that admission to the 
hospital for a period of O&E is now absolutely necessary in 
this case.  Accordingly, the veteran's claim for an increased 
rating for PTSD must be remanded to the VARO.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his PTSD, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

2.  The veteran should be scheduled for a 
period of hospitalization for observation 
and evaluation to determine the extent of 
his service-connected PTSD.

This should include examination by a 
panel of two VA psychiatrists who have 
not previously examined him, if 
available.  Each examiner should conduct 
a separate examination.  The examination 
reports should include a detailed account 
of all pathology found to be present.  
The entire claims folder and a copy of 
this Remand must be made available to and 
be reviewed by the examiners prior to the 
examination.  If there are different 
psychiatric disorders than PTSD, the 
board should reconcile the diagnoses and 
should specify which symptoms are 
associated with each of the disorder(s).  
If certain symptomatology cannot be 
disassociated from one disorder or 
another, it should be specified.  The 
examiners should describe how the 
symptoms of PTSD affect the veteran's 
social and industrial capacity.  To this 
end, the examiners should identify 
diagnostically all symptoms and clinical 
findings which are manifestations of the 
service-connected PTSD, and render an 
opinion for the record as to the degree 
to which those specific symptoms and 
findings affect the veteran's ability to 
establish and maintain effective and 
favorable relationships with people 
(social impairment), and the degree to 
which they affect his reliability, 
productivity, flexibility, and efficiency 
levels in performing occupational tasks 
(industrial impairment). See Massey v. 
Brown, 7 Vet .App. 204 (1994).  The 
report of examination should include a 
complete rationale for all opinions 
expressed.

Any special studies or tests deemed 
necessary by the examiners including 
psychological testing and evaluation such 
as the Minnesota Multiphasic Personality 
Inventory (MMPI) and the Mississippi 
Scale for Combat-Related Post-Traumatic 
Stress Disorder are to be accomplished; 
and the results reviewed prior to 
completion of the report.

The examiners should assign a numerical 
code under the Global Assessment of 
Functioning Scale (GAF).  It is 
imperative that the examiners include a 
definition of the numerical code 
assigned.

3.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
reports.  If any of the examination 
report do not include fully detailed 
descriptions of pathology and all test 
reports, special studies, or adequate 
responses to the specific opinions 
requested, that report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

4.  The RO must then re-adjudicate the 
veteran's claim for an increased 
disability rating for PTSD, with special 
attention being made to the additional 
evidence obtained or submitted.  Also, 
the RO should ensure that its 
readjudication of the claim includes 
consideration the analytical framework 
provided by the Court in Fenderson, 
supra.  If this determination remains 
unfavorable to the veteran in any way, he 
and his accredited representative should 
be furnished a supplemental statement of 
the case in accordance with 38 U.S.C.A.§ 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his accredited representative 
should be afforded the opportunity to 
respond thereto.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1998) 
failure to cooperate by attending any of the requested VA 
examinations may result in one or more adverse 
determinations.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

In addition, the Board reminds the veteran and his accredited 
representative that they are free to submit additional 
evidence and argument while this case is in remand status.  
See Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth 
v. Brown, 8 Vet. App. 109 (1995); and Falzone v. Brown, 8 
Vet. App. 398 (1995).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purposes of the REMAND are to further develop the 
record and accord due process of law.  No action is required 
of the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


